        Case 1:11-cr-00581-JFK Document 102 Filed 04/27/20 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------X
UNITED STATES OF AMERICA,           :
                                    :
     -against-                      :              No. 11 Cr. 581 (JFK)
                                    :
ROBERT LEE MILES,                   :                      ORDER
                                    :
                    Defendant.      :
------------------------------------X
APPEARANCES

FOR DEFENDANT ROBERT LEE MILES:
     Donald J. Yannella, III
     DONALD YANNELLA P.C.

FOR THE UNITED STATES OF AMERICA:
     Daniel C. Richenthal
     Kaylan E. Lasky
     U.S. ATTORNEY’S OFFICE FOR THE SOUTHERN DISTRICT OF NEW YORK

JOHN F. KEENAN, United States District Judge:

     Before the Court is an emergency motion by Robert Lee Miles

for a sentence reduction to time served and his immediate

release from the Metropolitan Correctional Center, New York

(“the MCC”) due to Miles’s advanced age, compromised health, and

his status as a medically “high-risk” inmate who is especially

vulnerable to contracting the Coronavirus, COVID-19 (“COVID-

19”).   The Government opposes Miles’s motion as untimely because

he did not first fully exhaust his administrative rights under

the applicable statute, 18 U.S.C. § 3582(c)(1)(A), before

seeking judicial intervention. 1       To its credit, however, the


1
  The Court need not reach this argument because, as discussed below,
it concludes that Miles’s immediate release is not warranted at this
time.

                                      1
      Case 1:11-cr-00581-JFK Document 102 Filed 04/27/20 Page 2 of 7



Government requests that, if the Court were to grant Miles’s

motion, the Court order (1) that Miles either be quarantined for

at least 14 days or he be otherwise determined by the Federal

Bureau of Prisons (“the BOP”) to not have COVID-19, so as to

protect the public; and (2) that the conditions of Miles’s

supervised release be modified to add a special condition that

he reside in a residential reentry center—commonly known as a

halfway house—so as to protect Miles, because allowing him to

return to a homeless shelter, as Miles’s release plan initially

proposed, may increase his risk of exposure to COVID-19, given

that many cases of the virus are reported to exist in such

shelters.

     For the reasons set forth below, Miles’s motion is DENIED.

     I.   Background

     Miles has been incarcerated at the MCC since a status

conference before the Court on November 12, 2019, during which

Miles’s supervised release was revoked after he failed to

successfully complete an inpatient substance abuse program—

Miles’s third attempt at completing such a program.          The month

prior to Miles’s remand, the Court had granted his request for

that third opportunity to undergo inpatient treatment during

Miles’s arraignment on the specifications which led to his

detention.   At that October 2, 2019 conference, the Court also

took note of allegations that Miles had repeatedly violated



                                    2
      Case 1:11-cr-00581-JFK Document 102 Filed 04/27/20 Page 3 of 7



certain conditions of his supervised release by testing positive

for controlled substances on numerous other occasions and

frequently failing to report as directed by his Probation

Officer.    The Court explained to Miles in clear terms that, in

granting his request for inpatient treatment, it expected him to

successfully complete the program.       Nevertheless, Miles was

expelled from the program after only a few weeks.

     On November 15, 2019, Miles pleaded guilty to violating

condition two of his term of supervised release by using a

controlled substance, to wit, cocaine.       The Court sentenced him

to a Guidelines term of seven-months’ incarceration largely due

to Miles’s repeated—and apparently willful—refusal to comply

with the mandatory conditions of his supervised release.

     On April 11, 2020, Miles (through his counsel) filed a

motion for compassionate release pursuant to 18 U.S.C. §

3582(c)(1)(A)(i) (“the Motion”). 2      (ECF No. 96.)    The Motion

explained that Miles does not have his own apartment, nor

friends or family who could offer him a place to stay if he is

released.    Rather, the Motion—and Miles’s April 1, 2020



2
  In the alternative, Miles requested that the Court “intervene in his
pending application to the Metropolitan Correction[al] Center for
release to community confinement, pursuant to 18 U.S.C. § 3624.”
(Letter Mot. for Sentence Modification at 1 (Apr. 11, 2020), ECF No.
96.) The Court, however, lacks the authority to do so. See, e.g.,
United States v. Kanagbou, 726 F. App’x 21, 25 n.1 (2d Cir. 2018)
(summary order) (“[I]t is well established that the district court
does not control how the Executive Branch carries out a defendant’s
sentence.”); see also 18 U.S.C. § 3621(b).

                                    3
      Case 1:11-cr-00581-JFK Document 102 Filed 04/27/20 Page 4 of 7



application to the Warden of the MCC—explained that Miles

intended to return to the homeless shelter on Wards Island where

he previously resided.    The Motion also stated that Miles would

agree to “community confinement” if it was arranged by the U.S.

Probation Department.

     The Government filed its opposition on April 17, 2020, (ECF

No. 97), and Miles filed his reply shortly thereafter on April

20, 2020, (ECF No. 99).     In his reply, Miles agreed with the

Government’s observation that a recent article in The New York

Times reported that COVID-19 infections have sharply increased

in certain homeless shelters, including the shelter on Wards

Island. See Nikita Stewart, ‘It’s a Time Bomb’: 23 Die as Virus

Hits Packed Homeless Shelters, N.Y. Times (Apr. 13, 2020),

https://www.nytimes.com/2020/04/13/nyregion/new-york-

coronavirus-homeless.html.     Accordingly, Miles agreed to the

Government’s alternative request that if the Motion were

granted, the Court should require that he reside at a

residential reentry center upon release.

     The Court heard the Motion during a telephonic conference

on April 22, 2020. 3   During the conference, Miles’s Probation

Officer explained how the residential reentry center where Miles

would be placed is responding to the COVID-19 pandemic.           Miles’s



3
  Through his counsel, Miles waived his right to appear during the
conference.

                                    4
      Case 1:11-cr-00581-JFK Document 102 Filed 04/27/20 Page 5 of 7



Probation Officer reported that residents of the center are in

shared rooms with shared bathrooms; the center is in a state of

lockdown and is not allowing residents in or out of the

facility; and the center has implemented very strict

requirements for residents’ behavior.       Miles’s Probation Officer

expressed concern that, given his history of altercations with

staff members during his recent inpatient drug treatment

attempts, Miles’s placement in the reentry center with its

strict protocols and zero-tolerance for similar such behavior by

Miles, could result in his expulsion from the center followed by

homelessness, thereby potentially placing Miles at even greater

risk for contracting COVID-19 than if he were to remain in

quarantine at the MCC.

     II.   Discussion

     18 U.S.C. § 3582(c)(1)(A) authorizes a court to modify a

term of imprisonment “upon motion of the [BOP], or upon motion

of the defendant after the defendant has fully exhausted all

administrative rights to appeal a failure of the [BOP] to bring

a motion on the defendant’s behalf or the lapse of 30 days from

the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

Where this exhaustion requirement is satisfied or waived, see,

e.g., United States v. Smith, No. 12 Cr. 133 (JFK), 2020 WL

1849748, at *4 (S.D.N.Y. Apr. 13, 2020), a court may reduce the



                                    5
      Case 1:11-cr-00581-JFK Document 102 Filed 04/27/20 Page 6 of 7



defendant’s sentence if it finds that “extraordinary and

compelling reasons warrant such a reduction” and “such a

reduction is consistent with applicable policy statements issued

by the Sentencing Commission,” 18 U.S.C. § 3582(c)(1)(A)(i).           In

doing so, the Court must also consider “the factors set forth in

[18 U.S.C. §] 3553(a) to the extent that they are applicable.”

Id. § 3582(c)(1)(A).

     The Court is receptive to Miles’s request and deeply

sympathetic to the heightened risk he faces from COVID-19.

Miles is 56 years old; he suffers from asthma, for which he

takes two medications; and in late-2019 and early-2020, Miles

represents that he endured bouts of pneumonia.         Miles is

currently serving his sentence at the MCC where, as of April 23,

2020, five inmates and 33 staff have tested positive for COVID-

19. See Letter from M. Licon-Vitale & D. Edge, Wardens, Metro.

Corr. Ctr. & Metro. Det. Ctr., to Hon. Roslynn R. Mauskopf,

Chief Judge, E.D.N.Y. (Apr. 23, 2020),

https://www.nyed.uscourts.gov/coronavirus.        Indeed, the BOP has

placed Miles on its list of “high-risk” inmates who are

especially vulnerable to contracting the disease.

     Nevertheless, after considering the 3553(a) factors, given

the kinds of sentences available, 18 U.S.C. § 3553(a)(3), and

Miles’s history and characteristics, id. § 3553(a)(1), including

the significant behavioral issues that arose during Miles’s



                                    6
         Case 1:11-cr-00581-JFK Document 102 Filed 04/27/20 Page 7 of 7



recent stints in inpatient substance abuse programs and his

prior and seemingly willful refusal to fully comply with the

conditions of his supervised release, the Court is decidedly

concerned that Miles’s release plan will in fact place him at a

higher risk of contracting COVID-19, effectively undoing the

very reason for his compassionate release.           Accordingly, the

Court is not convinced that Miles has set forth the requisite

“extraordinary and compelling reasons” to justify release

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), and his motion must be

denied.

     If, however, Miles is able to propose a release plan that

is acceptable to the U.S. Probation Department for the Southern

District of New York, the Court will readily revisit this

decision.     Under those circumstances, the Court would urge the

Government to consider whether waiver of the 30-day exhaustion

requirement is warranted should its opposition either (1) not

contest that extraordinary and compelling reasons may exist for

immediate release; or (2) request a quarantine period that, when

satisfied, would permit the defendant’s release on a date more

than 30-days after the defendant’s initial request to the warden

of the defendant’s facility.

SO ORDERED.

Dated:       New York, New York
             April 25, 2020




                                       7
